IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS
                                               No. 11-553V
                                           Filed: April 15, 2014
                                          (Not to be published)


*************************
CARLOS RIVERA,                                      *
                                                    *
                          Petitioner,               *       Stipulation; GBS; Flu
        v.                                          *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
             Respondent.                            *
*************************
Franklin John Caldwell, Jr., Esq., Maglio, Christopher & Toale, Sarasota, FL for petitioner.
Lisa Watts, Esq., U.S. Department of Justice, Washington, DC for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       Carlos Rivera [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on August 31, 2011. Petitioner alleges that he
suffered Guillain-Barre Syndrome [“GBS”] that was caused in fact by a flu vaccination
he received on September 25, 2009. See Stipulation, filed Apr. 15, 2014, at ¶¶ 2, 4.
Further, petitioner alleges that he experienced residual effects of his injuries for more
than six months. Id. Respondent denies that the flu vaccine caused petitioner’s alleged
GBS, or any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury. Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On April 15, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

        a. A lump sum of $160,718.00 in the form of a check payable to petitioner,
           Carlos Rivera. This amount represents compensation for all damages that
           would be available under § 300aa-15(a); and

        b. A lump sum of $39,408.42 in the form of a check payable jointly to
           petitioner and petitioner’s attorney, F. John Caldwell, Jr., for attorneys’
           fees and costs available under § 300aa-15(e); and, in compliance with
           General Order #9, no out-of-pocket expenses were incurred by petitioner in
           proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.